Citation Nr: 1008100	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from May 1963 to September 1983, to include service in 
the Republic of Vietnam.  He died in November 2007 at the age 
of 67.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  Pursuant to an officially amended Certificate of Death, 
the Veteran's death resulted from lung cancer, colon cancer, 
and prostate cancer.

2.  At the time of his death, service connection was in 
effect for prostate cancer.  

3.  Although service connection was not in effect for lung 
cancer, service connection could have been established for 
this condition on a presumptive basis as the Veteran's 
exposure to herbicide agents, commonly known as Agent Orange, 
has previously been conceded.  


CONCLUSION OF LAW

A service-connected disability and one that may be presumed 
to have been incurred  in service caused or contributed 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); Hupp v. Nicholson, 21 Vet. App. 342 (2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  As will be 
discussed in full below, the Board finds that service 
connection for the cause of the Veteran's death is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed as no prejudice can flow to the appellant from 
any notice or assistance error based upon the full grant of 
the benefit sought. 

Service Connection for the Cause of the Veteran's Death

The appellant seeks dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310 based upon service 
connection for the cause of her late husband's death.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b)  
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually  
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

In the present case, the Veteran's original Certificate of 
Death stated the only cause of death as Stage 4 colon cancer.  
However, an officially amended Certificate of Death submitted 
in July 2009, after certification of the appeal to the Board, 
identifies the immediate cause of death as lung cancer with 
colon cancer and prostate cancer as contributory causes.  An 
additional explanatory section states "Lung cancer was a 
contributing factor of this death."  Affidavit of Medical 
Amendment to Florida Certificate of Death, June 2009.  While 
there is some confusion as to the distinction between an 
immediate cause of death versus a contributing cause in this 
document, the Board concedes that cancer of the lung, colon, 
and prostate combined to at least contribute substantially or 
materially to the cause of the Veteran's death as established 
by the amended death certificate.  
At the time of the Veteran's death, service connection was in 
effect for prostate cancer.  See, e.g., Rating decision code 
sheet, March 2004.  Therefore, a disability of service origin 
was at least a contributory cause of his death.  38 C.F.R. 
§ 3.312.  



















	(CONTINUED ON NEXT PAGE)
In addition, although service connection was not in effect 
for lung cancer at the time of the Veteran's death, service 
connection could have been established as respiratory cancers 
including cancer of the lung are diseases associated with 
exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) 
(2009).  This Veteran had previously established service 
connection for other disability based upon presumed exposure 
to herbicides during service in the Republic of Vietnam.  
Rating decision, August 2000.  As his exposure to herbicides 
is presumed, lung cancer is a disease subject to presumptive 
service connection due to herbicide exposure, and lung cancer 
is listed as a cause of the Veteran's death, this is also 
considered a disability of service origin that was at least a 
contributory cause of death.  38 C.F.R. § 3.312.  Under these 
circumstances, service connection for the cause of the 
Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


